IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                       :             NO. 808
                                             :
ORDER AMENDING RULES 1.7, 1.8, 2.1, :                      SUPREME COURT RULES DOCKET
2.5, 2.7, 3.5, 3.7, 4.3, 4.6, 5.1, 5.3, 5.4, :
7.1, 10.1, 10.5, AND THE INDEX OF THE :
APPENDIX OF THE PENNSYLVANIA                 :
ORPHANS’ COURT RULES, AND                    :
RESCINDING AND REPLACING FORMS :
OC-01 THROUGH OC-05 AND RW-03                :
THROUGH RW-10

                                                ORDER

PER CURIAM

       AND NOW, this 31st day of October, 2019, upon the recommendation of the
Orphans' Court Procedural Rules Committee; the proposal in part having been published
for public comment at 48 Pa.B. 486 (January 20, 2018), 48 Pa.B. 728 (February 3, 2018),
48 Pa.B. 1271 (March 3, 2018), and 48 Pa.B. 3571 (June 16, 2018):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that:
         1) Rules 1.7, 1.8, 2.1, 2.5, 2.7, 3.5, 3.7, 4.3, 4.6, 5.1, 5.3, 5.4, 7.1, 10.1, 10.5 and
            the Index to Appendix of the Pennsylvania Orphans’ Court Rules are amended;
            and
         2) Forms OC-01 through OC-05 and RW-03 through RW-10 are rescinded and
            replaced

in the attached form. This Order shall be processed in accordance with Pa.R.J.A. No.
103(b), and shall be effective on January 1, 2020.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.